UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                           Before
                               KERN, YOB, and ALDYKIEWICZ
                                  Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                       Private E1 BOBBY D. MORRISSETTE
                           United States Army, Appellant

                                       ARMY 20090166

                 7th Army Joint Multinational Training Command
                        Timothy Grammel, Military Judge
         Lieutenant Colonel Jonathan Howard, Acting Staff Judge Advocate


For Appellant: Captain Barbara Snow-Martone, JA (argued); Major Bradley
Voorhees, JA; Captain Jeremy Stephens, JA (on brief); Lieutenant Colonel Jonathan
F. Potter, JA.

For Appellee: Captain Kenneth W. Borgnino, JA (argued); Captain Chad M. Fisher,
JA; Captain Kenneth W. Borgnino, JA (on brief).


                                          10 May 2012

                   -----------------------------------------------------------------
                     SUMMARY DISPOSITION ON FURTHER REVIEW
                   -----------------------------------------------------------------
Per Curium:

        A military judge, sitting as a general court-martial, convicted appellant,
contrary to his pleas, of disobeying a commissioned officer, wrongful use of a
controlled substance, obstructing justice (two specifications), participating in a gang
initiation (two specifications), and indecent acts in violation of Articles 90, 112a,
and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 890, 912a, 934 (2006)
[hereinafter UCMJ]. Appellant was sentenced to a bad-conduct discharge and
confinement for forty-two months. The convening authority approved the adjudged
sentence.

      On 22 December 2010, we set aside and dismissed the Specification of The
Additional Charge and The Additional Charge (wrongful use of a controlled
substance), affirmed the remaining findings of guilty, and reduced appellant’s
approved sentence to confinement by one month. On 24 January 2012, the Court of
Appeals for the Armed Forces affirmed our decision, except with regard to the
MORRISSETTE – ARMY 20090166

findings of guilty to Charge III, Specifications 4, 5, and 6 and the sentence, which
they remanded for our consideration in light of United States v. Fosler, 70 M.J. 225
(C.A.A.F. 2011). Specifications 4 and 5 are obstruction of justice offenses and
Specification 6 is an indecent acts offense. As a result of the remand, appellant’s
case is once again before this court for review under Article 66, UCMJ.

       Reviewing this case in light of United States v. Ballan, 71 M.J. 28 (C.A.A.F.
2012); United States v. Fosler, 70 M.J. 225 (C.A.A.F. 2011); United States v.
Girouard, 70 M.J. 5 (C.A.A.F. 2011); United States v. Fox, 34 M.J. 99 (C.M.A.
1992); United States v. Watkins, 21 M.J. 208 (C.M.A. 1986); and United States v.
Berner, 32 M.J. 570 (A.C.M.R. 1991), we find no prejudice to appellant and no
relief warranted with regards to the findings of guilty to Specifications 4, 5, and 6 of
Charge III.

       On consideration of the entire record, the assigned errors, and the matters
personally raised by appellant pursuant to United States v. Grostefon, 12 M.J. 431
(C.M.A. 1982), and in light of the holdings in the cases relevant to the issues raised
by Fosler, the findings of guilty for Specifications 4, 5, and 6 of Charge III are
affirmed. Reassessing the sentence on the basis of the Specification of The
Additional Charge and The Additional Charge being previously set aside and
dismissed, the entire record, and the principles of United States v. Sales, 22 M.J. 305
(C.M.A. 1986), and United States v. Moffeit, 63 M.J. 40 (C.A.A.F. 2006), including
Judge Baker's concurring opinion, we affirm only so much of the sentence as
provides for a bad-conduct discharge and confinement for forty-one months. All
rights, privileges, and property, of which appellant has been deprived by virtue of
that portion of his sentence set aside by this decision, are ordered restored. See
UCMJ arts. 58b(c) and 75(a).

                                        FOR THE
                                        FOR THE COURT:
                                                COURT:




                                        MALCOLM
                                        MALCOLM H.  H. SQUIRES,
                                                       SQUIRES, JR.
                                                                JR.
                                        Clerk
                                        Clerk of
                                              of Court
                                                 Court




                                           2